DETAILED ACTION
	This Office Action is in response to Applicant’s amendments and arguments on June 21, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Remarks regarding Allowable Subject Matter
Claims 1-3, 5-8, 10-13, 15-17 and 19-24.
Examiner considers applicant’s amendments and arguments in pages 11-19 regarding independent claims 1, 11 and 20 are persuasive. Examiner believes specifically invention for implementing an RBAC clustering machine learning model execution module for automatically generating an optimal number of clusters thereby significantly reducing processing time of requests for access to one or more applications received from a computing device. Examiner believes the limitation of “implementing a machine learning model execution module for automatically generating an optimal number of clusters for granting access to a plurality of applications by utilizing one or more processors and one or more memories, the method comprising: 
providing a database that stores human resource (HR) attributes and profile information data of users; 
accessing the HR attributes and the profile information data of the users from the database; 
applying hierarchical clustering algorithm, by utilizing a processor, to create a machine learning model by clustering users based on accesses to applications that the users have corresponding to the profile information data of the users, wherein all users in one cluster have the most similar accesses to applications; 
iterating the process of accessing the HR attributes and the profile information data of the users from the database until it is determined that an optimal number of clusters have been created for the machine learning model;
receiving a request from a new user to access one or more applications within the machine learning model; 
automatically updating a cluster from the machine learning model to which the new user should belong based on determining a commonality between applications corresponding to the new user's profile information and the applications corresponding to profile information of theAppl. No. 16/707,836Attorney Docket No. P59118 users already belonging to the cluster, wherein the commonality includes about 70% to about 90% similarity between applications corresponding to the new user's profile information and the applications corresponding to profile information of the users already belonging to the cluster; and 
granting access to the new user in real time to access one or more requested applications from the updated machine learning model" is considered to have significantly more limitations than an abstract idea to overcome 35 U.S.C. 101 in view of USPTO published guidelines on January 7, 2019.

As maintained by the Examiner, the combination of elements as currently independent claims 1, 11 and 20 is not taught or fairly suggested by the prior art of record as claimed in independent claims, thus, the application is in condition for allowance. Examiner conducted another search of the prior art and did not find any other references that teach the elements of the claimed invention, hence the Notice of Allowability here.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record is the most relevant art fails to disclose the claims, implementing a machine learning model execution module for automatically generating an optimal number of clusters for granting access to a plurality of applications by utilizing one or more processors and one or more memories, the method comprising: 
providing a database that stores human resource (HR) attributes and profile information data of users; 
accessing the HR attributes and the profile information data of the users from the database; 
applying hierarchical clustering algorithm, by utilizing a processor, to create a machine learning model by clustering users based on accesses to applications that the users have corresponding to the profile information data of the users, wherein all users in one cluster have the most similar accesses to applications; 
iterating the process of accessing the HR attributes and the profile information data of the users from the database until it is determined that an optimal number of clusters have been created for the machine learning model;
receiving a request from a new user to access one or more applications within the machine learning model; 
automatically updating a cluster from the machine learning model to which the new user should belong based on determining a commonality between applications corresponding to the new user's profile information and the applications corresponding to profile information of theAppl. No. 16/707,836Attorney Docket No. P59118 users already belonging to the cluster, wherein the commonality includes about 70% to about 90% similarity between applications corresponding to the new user's profile information and the applications corresponding to profile information of the users already belonging to the cluster; and 
granting access to the new user in real time to access one or more requested applications from the updated machine learning model.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836. The examiner can normally be reached on M-F. 8am - 4pm, EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Mariela D Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAVAN MAMILLAPALLI/           Primary Examiner, Art Unit 2159